Fourth Court of Appeals
                                San Antonio, Texas
                                    December 12, 2018

                                    No. 04-18-00622-CR

                                      Ruben JASSO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2005CR6326W
                          Honorable Sid L. Harle, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on December 12, 2018.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court